DETAILED ACTION
Claims 1-11 are pending and being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites is more than 150 words. Additionally, the term “aminoacid” need to be amended to recite “amino acid”. Applicant should correct these informalities. See MPEP 608.01(b).

amino acid 
Paragraphs [0090] and [0091] recite the terms octanoyle, decanoyle, lauroyl, myristoyle, palmitoyle, stearoyle, biotinoyle, elaidoyle, oleoyle and lipoyle.  Please amend the specification to correct the spelling of these terms ocantoyl vs ocantoyle (delete the “e” at the end of the words).  Examiner requests that applicant thoroughly review the specification so that all of the lipids are properly named throughout the specification.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 2, 6, 7, 9, and 10 are objected to because of the following informalities:  
Independent claims 1, 6, and 9 should be amended to recite “wherein at the C terminal end of the dipeptide 
Independent claims 1, 6, and 9 should be amended to recite R1 [[R1]], R2 [[R2]], CO-R1 -SO2-R1 OR1 [[OR1]], NH2 [[NH2]], NHR1 NR1R2 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6, and 9, respectively, recite limitation “a dipeptide of formula (I) … wherein at the N-terminal end of the dipeptide … wherein at the C terminal end of the tripeptide”.  There is insufficient antecedent basis for the limitation “the tripeptide” in the claims.
Regarding claim 2, 7, and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 2, 7, and 10 recites the broad recitation X is selected from the group 8), decanoyle (C10), lauroyl (C12), myristoyle (C14), palmitoyle (C16), stearoyle (C18), biotinoyle, elaidoyle, oleoyle and lipoyle, and the claim also recites “more preferably selected from lauroyle (C12), myristoyle (C14) and palmitoyle (C16)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Antohi et al. (Journal of molecular structure 430: 247-258 (1998)).
Antohi et al. teach the dipeptides Ac-L-Pro-L-Ala-NH2 and Ac-L-Pro-D-Ala-NH2.   The peptides comprise X is an acetyl group CO-R1, R1 is an alkyl group (methyl), Pro* is proline, Xaa2 is alanine, Y is NH2, n= 0, and m= 1.  Accordingly, limitations of claims 1, 5, and 6 are satisfied.   

Claim(s) 1, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liang et al. (J. Am. Chem. Soc. 114:4440-4442 (1992)).
1, R1 is an alkyl group (methyl), Pro* is proline, Xaa2 is alanine, Y is NHR1, R1 is an alkyl group (methyl), n= 0, and m= 1.  Accordingly, limitations of claims 1, 5, and 6 are satisfied.   

Claim(s) 1, 2, 5, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cui et al. (CN 101538236 A).
Cui et al. teach lauroyl-prolyl amino acid methyl ester as novel transdermal enhancer and applications thereof (abstract).  Example 6 teaches synthesis of lauroyl-Pro-Pro-OMe.  The peptide comprises X is lauroyl (C12), Pro* is proline, Xaa2 is alanine, Y is NHR1, R1 is an alkyl group (methyl), n= 0, and m= 1.  Accordingly, limitations of claims 1, 2, 5, 6, and 7 are satisfied.   

Claim(s) 1-3, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mhaskar et al. (JAOCS 69:643-646 (1992)).
Mhaskar et al. teach N-lauroyl dipeptides.  Specific peptides are found in tables 2 and 3, including C12-pro-pro.  The peptide comprises X is lauroyl (C12), Pro* is proline, Xaa2 is proline, Y is OH, n= 0, and m= 1.  Accordingly, limitations of claims 1-3, 9, and 10 are satisfied.   

Claim(s) 1-4 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grassert et al. (Chirality 10:754-759 (1998)).
N-palmitoyl-L-prolyl-L-proline and N-stearoyl-L-prolyl-L-proline.  The peptide comprises X is palmitoyl (C16) or stearoyl (C 18), Pro* is proline, Xaa2 is proline, Y is OH, n= 0, and m= 1.  Accordingly, limitations of claims 1-4 and 9-11 are satisfied.   

Relevant art 
Renard et al. (J. Med. Chem. 29: 1291-1293 (1986)) teach the dipeptides Boc-D-Pro-L-Ala [Boc= (tert-butyloxy)carbonyl] and its isomer Boc-L-Pro-L-Ala.  The peptides comprise X is CO-R1, R1 is an alkoxy group, Pro* is proline, Xaa2 is alanine, Y is OH, n= 0, and m= 1.  

Tanaka et al. (U.S. 4,772,587) teach the dipeptides H-Pro-Pro-OMe, N-oleoyl-Pro-Pro-OMe, Oleoyl-Pro-Pro-CH2OH, Oleoyl-Pro-Pro-CH2OH, Oleoyl-Pro-Pro-CHO.  See col. 10, 12-14.   In these peptides, X is either H or oleoyl (C8).

Nakamura et al. (Journal of colloid and interface science 61:86-94 (1977)) teach the dipeptide Pal-Pro-Pro, wherein X is palmitoyl (C16), Pro* is proline, Xaa2 is proline, Y is OH, n= 0, and m= 1.  

Crisma et al. (Zeitschrift für Kristallographie 212:465-471 (1997)) teach the dipeptides Ibu-Pro-Ala-NHiPr (Ibu, isobutyryl; NHiPr, Isopropylamine), Ac-L-Pro-L-Ala-NHrBu, and Z-D-Pro-L-Ala-NHtBu.
Examiner comment 
A dipeptide of Pal-PA-OH appears to be free the prior art.
The closest art to instant claim 8 is Antohi et al. (Journal of molecular structure 430: 247-258 (1998)).  Antohi et al. teach the dipeptides Ac-L-Pro-L-Ala-NH2 and Ac-L-Pro-D-Ala-NH2, does not teach or suggest a dipeptide of Pal-PA-OH.   
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. Claims 1-11 are pending.  Claims 1-7 and 9-11 are rejected.  Claim 8 is objected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M HELLMAN/Examiner, Art Unit 1654